Order entered April 7, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-00189-CV

      JACKSON FULGHAM DBA COMMERCE STREET PARTNERS, Appellant

                                              V.

 ALLIED PROPERTY AND CASUALTY INSURANCE COMPANY, ET. AL., Appellees

                      On Appeal from the 160th Judicial District Court
                                   Dallas County, Texas
                             Trial Court Cause No. 11-08353

                                          ORDER
       We GRANT court reporter Sharron R. Rankin’s April 3, 2014 request for extension of

time to file record and ORDER the reporter’s record be filed no later than May 5, 2014.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE